Citation Nr: 0301892	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  99-18 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for status post arthroscopic partial medial meniscectomy of 
the right knee, from July 19, 1998, to August 26, 1998.

2.  Entitlement to an initial rating in excess of 10 percent 
for status post arthroscopic partial medial meniscectomy of 
the right knee, since November 1, 1998.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
January 1992.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
Thereafter, the veteran's claims file was transferred to the 
RO in Chicago, Illinois.  In February 2001 the Board remanded 
the case for further development.  The veteran's claims file 
was subsequently transferred to the RO in Nashville, 
Tennessee.  The requested development has been completed and 
the case has been returned to the Board for further appellate 
action.

A February 1999 rating decision awarded the veteran service 
connection for right knee status post arthroscopic partial 
medial meniscectomy, rated 20 percent disabling from July 19, 
1998, to August 26, 1998; 100 percent disabling from August 
27, 1998, to October 31, 1998; and 10 percent disabling from 
November 1, 1998.  The veteran appealed the initial 
evaluation.  During the course of his appeal, a July 1999 
rating decision increased the veteran's right knee rating to 
30 percent disabling from July 19, 1998, to August 26, 1998, 
and an October 2002 rating decision granted a separate 10 
percent rating for his right knee post traumatic arthritis, 
effective from July 19, 1998.  Thus, consideration of the 
veteran's appeal of the staged initial ratings now requires 
consideration of the separately assigned evaluations for 
arthritis and for instability of his right knee.  
Furthermore, inasmuch as the grant of the 30 percent rating 
from July 19, 1998, to August 26, 1998, for right knee 
instability, under Diagnostic Code 5257, and the grant of a 
separate 10 percent rating for degenerative right knee 
arthritis, under Diagnostic code 5003, are not the maximum 
benefits assignable under the rating schedule, the increased 
rating claims are still viable issues for appellate 
consideration by the Board.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  From July 19, 1998, to August 26, 1998, status post 
residuals of right knee arthroscopic partial medial 
meniscectomy were confirmed by X-ray findings of arthritis 
and manifested primarily by subjective complaints of pain, 
swelling, stiffness and giving way, and objective findings of 
medial joint line tenderness, trace effusion, significant 
pain and flexion limited to 105 degrees, extension limited to 
5 degrees and with no more than severe lateral joint 
instability.

3.  Since November 1, 1998, status post residuals of right 
knee arthroscopic partial medial meniscectomy are confirmed 
by X-ray findings of arthritis and manifested primarily by 
subjective complaints of intermittent pain and swelling, and 
objective findings of right leg flexion limited to 130 
degrees with mild weakness and no more than slight lateral 
joint instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
status post residuals of right knee arthroscopic partial 
medial meniscectomy from July 19, 1998, to August 26, 1998, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2002).

2.  The criteria for a rating in excess of 10 percent for 
status post residuals of right knee arthroscopic partial 
medial meniscectomy since November 1, 1998, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2002).

3.  The criteria for a separate rating in excess of 10 
percent for degenerative arthritis of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5260, 5261 (2002); VAOPGCREC 9-98, VAOPGCREC 23-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (a).  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

At the outset of the veteran's claims, he was informed of the 
evidence necessary to substantiate his claims.  The Statement 
of the Case, issued in July 1999, provided notice to the 
veteran of the evidence of record regarding his claims and 
why this evidence was insufficient to award the benefits 
sought.  Thus, the veteran has been provided notice of what 
VA was doing to develop the claims, notice of what he could 
do to help his claims, and notice of how his claims were 
still deficient.  VA has also provided the veteran with 
current orthopedic and general medical examinations.  The 
February 2001 Board remand gave the veteran further notice of 
evidence necessary to substantiate his claims and first 
notification of VCAA.  A March 2001 RO letter specifically 
advised the veteran of VCAA and its application to his 
claims.  Because no additional evidence has been identified 
by the veteran as being available but absent from the record, 
the Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Factual Background

As noted above, a February 1999 rating decision awarded the 
veteran service connection for right knee status post 
arthroscopic partial medial meniscectomy.  This award was 
based on service medical records reflecting injury to the 
right knee in October 1988 and underwent a right knee 
diagnostic arthroscopy with partial medial meniscectomy in 
August 1989, with subsequent physical therapy.  Based on 
medical records discussed below, the right knee was rated 20 
percent disabling from July 19, 1998, to August 26, 1998, 100 
percent disabling from August 27, 1998, to October 31, 1998, 
and 10 percent disabling from November 1, 1998.  

The veteran appealed the initial evaluation.  During the 
course of his appeal, a July 1999 rating decision increased 
the right knee rating to 30 percent disabling from July 19, 
1998, to August 26, 1998, and an October 2002 rating decision 
granted a separate 10 percent rating for his right knee post 
traumatic arthritis, effective from July 19, 1998.  

VA treatment records, dating from June to July 1998, show 
that, in June, the veteran gave a history of his right knee 
giving out two weeks before.  He complained of right knee 
pain and swelling.  He was unable to put weight on his leg 
and was wearing a brace at the time.  Physical examination 
revealed slight warmth, and no erythema.  There was 
tenderness over the medial joint line and a positive 
McMurray's sign for medial rotation.  The assessment was 
right knee sprain.  Later that month, examination revealed 
trace effusion, tenderness over the medial joint line, and 
positive McMurray and Lachman's signs.  There was no evidence 
of valgus or varus deformity.  The assessment was anterior 
cruciate ligament (ACL) deficient knee with probable meniscus 
tear.  

During his August 1998 general medical VA examination, the 
veteran complained of right knee instability and frequent 
giving way.  He further complained of right knee swelling and 
stiffness with severe pain when standing or walking.  He used 
a knee brace and crutches and was scheduled for surgery in 
two weeks.  He walked with a very obvious limp.  Examination 
revealed tenderness over the medial aspect of the right knee 
with a small surgical scar.  There was no effusion, warmth or 
redness.  McMurray's test was positive and motor examination 
revealed significant right knee pain.  Right knee flexion was 
to 105 degrees with pain and extension to 5 degrees with 
pain.  X-ray studies of the right knee revealed early 
osteoarthritis of the patellofemoral joint.  The impression 
was history of right knee injury status post arthroscopic 
surgery with X-ray evidence of degenerative changes and 
probable meniscal tear.  

Subsequent VA treatment records, dating from August to 
October 1998, show the veteran underwent surgery on August 
27, 1998, for reconstruction of a ruptured right knee ACL and 
complex tear of the lateral meniscus.  An October orthopedic 
progress note indicates that the veteran was doing well.  
Right knee range of motion was from 0 to 110 degrees and the 
joint was stable.

A March 1999 statement from the veteran's mother indicates 
that her son had to live with her and was physically and 
financially dependent upon her because of his knee disability 
from June 1, 1998, through most of December 1998.  

An undated note from the veteran's VA physician, received in 
May 1999, states the veteran underwent ACL reconstruction in 
August 1998 and did not work from June 1, 1998 until the 
surgery in late August 1998.

During his December 2000 video conference hearing before the 
undersigned Member, the veteran testified that he believed he 
should be granted a 100 percent rating from the time his knee 
"blew out" in June 1998, because he went to VA for 
treatment as soon as he reinjured his knee and his originally 
scheduled surgery was postponed for reasons not within his 
control.  During that time, he was unable to work.  He also 
testified that he was unhappy with the current evaluation.

A May 2001 VA orthopedic examination report shows the veteran 
complained of intermittent right knee pain in the medial 
joint line.  The pain was worse when he went down steps.  He 
also complained of right knee swelling after any activity.  
Examination of the right knee revealed nontender 
nonerythematous surgical scars.  Right knee extension was to 
0 degrees without pain and flexion was to 130 degrees with 
mild weakness.  There was no evidence of instability, 
fatigability or incoordination.  Stress testing revealed 3 
mm. of anterior laxity with a good end point.  There was no 
instability with posterior drawer testing.  There was no 
varus or valgus inability.  Strength was 5/5, with some 
slight subjective and objective deficits when compared to the 
left leg.  There was no evidence of effusion or evidence of 
quadriceps muscle wasting.  The impression was right knee 
internal derangement, status post bucket-handle tear of the 
medial meniscus with a partial medial meniscectomy followed 
by a second arthroscopy with ACL and hamstring tendon 
reconstruction.  The examiner opined that the veteran's 
degenerative changes were etiologically linked to his 
inservice right knee surgery and further opined that the 
veteran's condition would worsen by an additional 10 percent 
during flare-ups.  

Analysis

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Similar considerations for painful, unstable, malaligned 
joints, indications of pain on pressure or manipulation, 
muscle spasm, crepitation, and active and passive range of 
motion must be addressed when evaluating disability from 
arthritis.  38 C.F.R. § 4.59.  See VAOPGCPREC 9-98.

The right knee condition is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 for the periods from July 19, 1998, to 
August 26, 1998, and since November 1, 1998.  Under 
Diagnostic Code 5257, a 10 percent rating is assigned for 
slight impairment of the knee, with recurrent subluxation or 
lateral instability.  A 20 percent rating is warranted for 
moderate impairment and a 30 percent rating is warranted for 
severe impairment.  The 30 percent evaluation is the highest 
rating possible under Diagnostic 5257. 

Because Diagnostic Code 5257 does not evaluate a disability 
based on limitation of motion, the Court has specifically 
held that the DeLuca factors do not to apply to the 
evaluation of a knee disability under this diagnostic code.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The veteran's right knee arthritis is also currently 
separately evaluated under the provisions of Diagnostic Code 
5010, for traumatic arthritis.  VAOPGCPREC 23-97.  Under 
Diagnostic Code 5010, traumatic arthritis, when substantiated 
by X-ray findings, is rated as degenerative arthritis, 
pursuant to Diagnostic Code 5003.  Degenerative arthritis 
established by X- ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Where limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Diagnostic Code 5260 provides a 0 percent evaluation leg 
flexion limited to 60 degrees.  A 10 percent evaluation is 
warranted if flexion is limited to 45 degrees.  A 20 percent 
evaluation is warranted if flexion is limited to 30 degrees, 
and a 30 percent evaluation is warranted if flexion is 
limited to 15 degrees.  

Diagnostic Code 5261 provides a 0 percent evaluation for leg 
extension limited to 5 degrees.  A 10 percent evaluation is 
warranted if extension is limited to 10 degrees.  A 20 
percent evaluation is warranted if extension is limited to 15 
degrees.  A 30 percent evaluation is warranted if extension 
is limited to 20 degrees.  A 40 percent evaluation is 
warranted is extension is limited to 30 degrees, and a 50 
percent evaluation is warranted is extension is limited to 45 
degrees.  

During the period from July 19, 1998, to August 26, 1998, the 
preponderance of the evidence does not show that the right 
knee impairment was more than severe, with recurrent 
subluxation and lateral instability.  38 C.F.R. § 4.71a, Code 
5257.  Further, the Board finds that no higher evaluation can 
be assigned pursuant to any other potentially applicable 
diagnostic code, as there is no medical evidence of ankylosis 
of the right knee or nonunion of or malunion of the tibia and 
fibula, under Diagnostic Codes 5256 and 5262.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993).

A separate rating in excess of 10 percent for right knee 
degenerative arthritis is not warranted during this period, 
as the medical evidence, considered as a whole, shows that 
the veteran did not have limitation of extension or flexion 
to a compensable degree, even with consideration of motion 
limited due to pain.  During this period, limitation of 
motion of the right knee was therefore not limited to the 
degree required for a 20 percent rating under Codes 5260 or 
5261, and a separate rating in excess of 10 percent for 
arthritis is not warranted.  VAOPGCPREC 9-98 and 23-97; 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2002); DeLuca, supra.

Likewise, with regard to the period since November 1, 1998, 
the preponderance of the evidence does not show that the 
veteran's right knee impairment is more than slight, with 
objective evidence of no more than minimal lateral 
instability and no subluxation.  38 C.F.R. § 4.71a, Code 
5257, 5262.  Further, the Board finds that no higher 
evaluation can be assigned pursuant to any other potentially 
applicable diagnostic code, as there is no medical evidence 
of ankylosis of the right knee, frequent episodes of 
"locking" or nonunion of or malunion of the tibia and 
fibula, under Diagnostic Codes 5256, 5258 and 5262.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993).

Further, a separate rating in excess of 10 percent for right 
knee arthritis is not warranted during this period, as the 
medical evidence, considered as a whole, shows that the 
veteran did not have limitation of extension or flexion to a 
degree that would warrant a higher evaluation, even with 
consideration of motion limited due to pain.  In this 
respect, the Board acknowledges the May 2001 examiner's 
opinion that the veteran would have an additional 10 percent 
during flare-ups; however, the evidence does not suggest that 
the veteran's right knee functional extension would be 
limited to 15 degrees or that functional flexion would be 
limited to 30 degrees during flare-ups.  Therefore, the Board 
finds that during this period, limitation of motion of the 
right knee was not limited to the degree required for a 20 
percent rating under Codes 5260 or 5261, and a separate 
rating in excess of 10 percent for arthritis is not 
warranted.  VAOPGCPREC 9-98 and 23-97; 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2002); DeLuca, supra.  Accordingly, the Board 
finds the current 10 percent rating most appropriate for the 
veteran's right knee arthritis based on limitation of motion.  

The Board finds that the veteran's right knee disability 
during both appealed periods is not so unusual or exceptional 
as to render impractical the application of the regular 
schedular standards. 38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board notes that the right knee disability has 
not necessitated frequent periods of hospitalization or 
resulted in marked interference with his employment.  With 
regard to marked interference with his employment, the Board 
acknowledges that the veteran's testimony, his mother's 
statement and the letter from his treating physician, all 
tend to prove that he was unable to work from June 1st until 
the date of his surgery, August 27, 1998, due to his right 
knee disability; however, the schedular "degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from 
exacerbations...proportionate to the severity of the several 
grades of disability."  38 C.F.R. § 4.1.  As the veteran's 
right knee disability is rated severe under Diagnostic Code 
5257, with a separate 10 percent rating under Diagnostic Code 
5010 for arthritis, the Board finds that the schedular 
criteria adequately contemplates the loss of employment 
during the period from July 19, 1998, to August 26, 1998. 

Finally, as noted in the Board's 2001 remand, the RO assigned 
an effective date of July 19, 1998, for the grant of a 30 
percent rating for the service-connected right knee 
disability, on the basis that it is the date of receipt of 
the veteran's claim.  The veteran's claim was actually 
received on July 10, 1998.  However, this error has no 
practical effect, as the period of payment would have 
commenced on the first of the month of August 1998, following 
an assignment of either date as the effective date.  38 
C.F.R. § 3.31 (2002).


ORDER

An initial evaluation in excess of 30 percent for status post 
arthroscopic partial medial meniscectomy of the right knee, 
from July 19, 1998, to August 26, 1998, is denied.

An initial evaluation in excess of 10 percent for status post 
arthroscopic partial medial meniscectomy of the right knee, 
since November 1, 1998, is denied.

An initial separate evaluation in excess of 10 percent for 
right knee arthritis is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

